Citation Nr: 1013680	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteochondritis 
dissecans of the left knee.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for residuals of lower 
back injury.

4.  Entitlement to service connection for residuals of a left 
index finger laceration.

5.  Entitlement to service connection for residuals of right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to April 
1983, characterized as "entry level status," and subsequent 
reserve service, to include an unverified period of active 
duty for training (ACDUTRA) from April to August or November 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2006 rating decision in which the RO found that 
new and material evidence to reopen the claims for service 
connection for pes planus and for osteochondritis dissecans 
of the left knee had not been received; as well as  denied 
service connection for lower back injury, left index finger 
scar, and for right knee injury.  The Veteran filed a notice 
of disagreement (NOD) in June 2006.  The RO issued a 
statement of the case (SOC) in February 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) later that month.

In August 2006, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.

In January 2009, the Board reopened the Veteran's claims for 
service connection for osteochondritis dissecans of the left 
knee and service connection for bilateral pes planus, and 
remanded the claims for service connection for these 
disabilities, on the merits, as well as the remaining claims 
for service connection on appeal to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC continued 
to deny the claims (as reflected in an October 2009 
supplemental SOC (SSOC)) and returned these matters  to the 
Board for further consideration.

In March 2007, September 2007, May 2008, and November 2009, 
the Veteran submitted additional evidence directly to the 
Board.  In January 2009 and December 2009 correspondence, the 
Veteran's representative indicated the Veteran's desire to 
waive initial RO review of the additional evidence .  See 38 
C.F.R. §  20.1304 (2009).

In March 2010, the undersigned Veterans Law Judge granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

The Board's decision addressing the claim for service 
connection for residuals of a left index finger laceration is 
set forth below.  The claims for service connection for 
osteochondritis dissecans of the left knee, for bilateral pes 
planus, for residuals of a lower back injury, and for 
residuals of a right knee injury are addressed in the remand 
following the order; these matters are  being remanded to the 
RO, via the AMC, in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  While the Veteran suffered a left index finger laceration 
in service (purportedly, during a period of ACDUTRA, and has 
subsequently complained of a scar and pain of the left index 
finger, the competent  medical evidence establishes that he 
has no discernable residual disability from the left index 
finger laceration, to include a scar.

CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
index finger laceration are not met.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  A March 2006 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The May 2006 rating 
decision reflects the initial adjudication of the claim for 
service connection for residuals of a left index finger 
laceration after issuance of these letters.  Hence, the 
November 2005 and March 2006 letters-which meet the content 
of notice requirements described in Dingess/Hartman and 
Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records, and the report of the 
September 2009 VA examination.  Also of record and considered 
in connection with the claim is the transcript of the 
Veteran's RO hearing, as well as various written statements 
advance.  

The Board also finds that no additional RO action to further 
develop the record on the claim for service connection for 
residuals of a left index finger laceration is warranted 

Here, the Board notes that, as discussed below, it appears 
that the VA examiner did not review the claims file in 
conjunction with the examination.  However, here, the Board 
determines that the absence of a review of the claims file 
does not require a remand of this matter.   Specifically, as 
discussed  below, the VA examiner found no left index finger 
scar or any disability of the left hand.  As these findings 
rule out a current disability, the examiner's review of the 
claims file would not alter the previous findings.  Hence, 
remand of this claim to correct this deficiency is 
unnecessary,  Simply stated, under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

.

The Board also notes that, during his VA examination in 
September 2009, the Veteran reported that he had been 
receiving Social Security disability for three or four years 
for his low back pain and knee pain issues.  The Social 
Security Administration (SSA) decision is not of record; 
however, the Veteran was not awarded SSA benefits for any 
disability of the left hand, but rather, as he stated, his 
low back and knee pain, and t here has been no argument that 
the SSA records are pertinent to the claim being adjudicated 
in this decision.  Under these circumstances, a remand to 
obtain outstanding SSA records is unnecessary.    See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
unverified reserve service, the applicable laws and 
regulations permit service connection only for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied.A July 
1988 service record indicates that the Veteran had cut his 
left index finger.  The injury was closed with three 
interrupted sutures.

An August 1988 service record shows that the laceration of 
the Veteran's finger was determined to have been in the line 
of duty.  It was noted that he had cut his left finger while 
serving active duty for training from April 1988 to August 
1988.

In connection with his October 2005 claim, the Veteran 
indicated that he occasionally had pain in his left finger.

In September 2009, the Veteran underwent VA examination, at 
which time he  reported an injury to his left middle finger.  
The examination report reflects the examiner's notation that 
there was no scar visible on the left index finger.  In 
addition, examination was unremarkable for the entire left 
hand.  The diagnosis was remote history of left index finger 
superficial laceration and claimed scar.  There were no 
residuals, deficits, or sequelae currently.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does 
not have the claimed disability for which service connection 
is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for 
residuals of a left index finger laceration must be denied, 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant (to include those advanced by  his representative, 
on his behalf), that he has a scar, pain and tingling in his 
left index finger, as stated during his August 2006 DRO 
hearing.  The Veteran is certainly competent to report 
observable scars and symptoms.   S ee 38 C.F.R. § 
3.159(a)(2), and Barr v. Nicholson, 21 Vet. App. 303 (2007)).  
However, lay assertions in this regard must be weighed 
against, or considered in light of, the medical evidence.  
Cf.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  Here, the Veteran's assertions of residual disability 
are outweighed by the VA examiner's findings that he has no 
visible left index finger scar or other residual disability.  

The Board also points out that-with respect to the question 
of residual left index finger disability other than a visible 
scar-as the Veteran is not shown to be other than a 
layperson without appropriate medical training and expertise, 
he is not competent to provide a probative (persuasive) 
evidence on a matter within the province of trained medical 
professionals.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge") and  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994) (matters of diagnosis and 
etiology beyond lay observation are within the province of 
trained professionals.).

For all the foregoing reasons, the Board finds that the claim 
for service connection for residuals of a left index finger 
laceration must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a left index finger 
laceration is denied.




REMAND

Unfortunately the Board finds that further RO action on the 
remaining claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims..

In the January 2009 remand, the Board directed that the 
Veteran should be afforded a VA orthopedic examination in 
connection with his claims.  The remand instructions 
indicated that the entire claims file must be made available 
to the physician designated to examine the Veteran.  While 
the first page of the examination report indicates that the 
claims file was available and reviewed, the examiner stated, 
in an October 2009 addendum, that the claims file was never 
received.  The examiner noted that she reviewed service 
treatment records that were brought by the Veteran to the 
examination.

Furthermore, in an October 13, 2009, communication, the VA 
Medical Center informed the AMC that it was the examiner's 
last day, and the Veteran's chart had not been obtained in 
time for her to review it.  Therefore, she made that notation 
at the bottom of the examination report.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

After reviewing the September 2009 VA examination reports, 
the Board  concludes that a review of the claims file, 
including all of the service treatment records, is necessary 
for an examiner to render probative opinions as to the 
disabilities that are the subjects of the  remaining claims 
on appeal.  While the examiner noted that the Veteran had 
presented her with some service treatment records for review, 
statements contained in the examination report suggest she 
was not provided with all service records that are contained 
in the claims file.

Specifically, with regard to the Veteran's claim for service 
connection for residuals of a lower back injury, the examiner 
indicated that there was nothing contained in the service 
treatment records regarding the Veteran's back.  In fact, a 
review of the service treatment records shows that the 
Veteran was seen for complaints of back pain in January 1983.

With regard to the Veteran's claim for service connection for 
residuals of a right knee injury and osteochondritis 
dissecans of the left knee, the Board notes that the service 
treatment records are somewhat contradictory.  The records 
certainly show that the Veteran complained of bilateral knee 
pain.  However, the March 1983 service treatment records 
indicate that x-rays showed the Veteran's left knee was 
within normal limits and his right knee showed 
osteochondritis dissecans.  Conversely, the April 1983 
Entrance Physical Standards Board Proceedings indicated that 
the Veteran's left knee x-rays revealed osteochondritis 
dissecans.  This document did not address the Veteran's right 
knee.

To the extent that the September 2009 examiner stated that 
there was no evidence regarding the right knee in the service 
treatment records, the Board finds that this is inaccurate.  
At the least, the service treatment records show that the 
Veteran complained of pain in both knees.  Therefore, it 
appears that the VA examiner did not review all of the 
pertinent records.  

With regard to the Veteran's left knee, the examiner who 
performed the September 2009 VA examination indicated that 
she could not resolve the matter of whether the Veteran had a 
service-connected left knee disability without resorting to 
speculation.  She noted that there was evidence in service of 
left knee symptoms, and there was no definitive data in the 
claims file that the left knee disability existed prior to 
service.  However, as noted above, the VA examiner did not 
review all of the pertinent service record prior to rendering 
an opinion.  The Board finds that this review is necessary.

With regard to the Veteran's claim for service connection for 
pes planus, the September 2009 VA examiner opined that pes 
planus was a developmental condition and pre-existing issue.  
Therefore, it was less likely than not the result of disease 
or injury incurred or aggravated during service.

However, in an August 2007 written statement, J.S., M.D. 
indicated that, while he never treated the Veteran in his 
youth or adolescence, it was not unusual for the rigors of 
military training or the boots worn by the Veteran to cause 
the onset of pes planus.  This statement contradicts the 
assertion by the September 2009 VA examiner that pes planus 
is a developmental condition.

Neither of these opinions relate directly to the Veteran's 
claim or medical history.  Furthermore, it appears that 
neither physician reviewed the Veteran's entire claims file 
prior to rendering the opinions.  As such, the Board finds 
that this opinion is not adequate to decide the remaining 
claims on appeal.  

Under these circumstances, the Board finds that the medical 
evidence of record is insufficient to resolve the service 
connection claims remaining on appeal.  Hence,  further 
medical examination and an opinion by an appropriate 
physician would be helpful in resolving these claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in the reopened claim for service connection for 
pes planus, and may result in denial of the other claims for 
service connection (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655(a),(b) (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the  scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the examination of the Veteran, the RO 
should obtain and associate with the claims file all 
outstanding pertinent records.

As indicated above, during his September 2009 VA examination, 
the Veteran indicated  that he had been receiving SSA 
benefits for three or four years due to his lower back and 
knee disabilities.  While SSA records are not controlling for 
VA determinations, they may be "pertinent" to VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier 
v. Derwinski, 1 Vet. App. 412 (1991).  Hence, where, as here,  
VA is put on notice of the existence of potentially relevant 
SSA records, a, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copy of SSA's determination on the Veteran's claim for 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, 
and that the record before the VA examiner is complete, the 
RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake of efficiency, the RO's adjudication of 
these claims should include documents submitted directly to 
the Board following the RO's last adjudication of the claims 
on appeal (notwithstanding the waiver of initial RO 
consideration of these records).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The physician should clearly identify all 
current disability(ies) of the knees and 
feet, to particularly include 
osteochondritis of the left knee, 
bilateral pes planus, and current right 
knee disability.  Then, with respect to 
each such diagnosed disability, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  In rendering the requested 
opinion, the physician should specifically 
address (a) whether each current 
disability clearly and unmistakably 
preexisted service; and, if so (b) whether 
the disability was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of 
service; and, if not (c) whether the 
disability is otherwise medically related 
to the Veteran's service (to include, for 
the left knee, falling off a truck in 
1988).

The physician should also clearly identify 
all current disability(ies) of the lower 
back.  Then, with respect to each such 
diagnosed disability, the physician should 
provide an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
any such disability is the result of 
disease or injury incurred or aggravated 
during service, to include falling off a 
truck.

The physician should set forth all 
examination findings, together with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him  by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the reopened 
claim for service connection for pes 
planus, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
all of the remaining claims for service 
connection in light of pertinent evidence 
(to particularly include all that added to 
the record since the RO's last 
adjudication of the claims) and legal 
authority.

8.  If any  benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
also reminded that this appeal has 





been advanced on the Board's docket.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).



______________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


